Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                     No. 04-17-00680-CV

                         IN THE INTEREST OF A.J.M., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02783
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        In this accelerated appeal of the October 5, 2017 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on November 27, 2017. See TEX. R.
APP. P. 38.6(a). On the brief’s due date, Appellant filed a motion for a twenty-day extension of
time to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief is due to be filed in this court by
December 18, 2017. See id. Further motions for extension of time to file Appellant’s brief are
discouraged. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court